DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on October 21st, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 8, 16-18 and 20 were amended. Claims 1-20 are currently pending. 
Claim 8 was objected to because of informalities. Claim 8 has been amended as suggested. The objection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on October 21st, 2021, with respect to the amended features of claim 1, 8, and claim 16 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, or 16, are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on October 21st, 2021. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the combination of limitations including “the semiconductor substrate including a first region doped with a first conductivity type and a second region doped with a second conductivity type on the second surface; … an electrically insulating sheath enveloping the substrate and electrically conductive 
Regarding to claim 8, the prior art fails to anticipate or render obvious the combination of limitations including “the semiconductor substrate including a first region doped with a first conductivity type and a second region doped with a second conductivity type on a second surface of the semiconductor substrate opposite to the first surface; … forming an electrically insulating sheath enveloping the substrate and the electrically-conductive layer, the insulating sheath being in direct contact with a side surface of the electrically-conductive layer that is opposite to the substrate”, and in combination with the rest of limitations recited in claim 8.
Regarding to claim 16, the prior art fails to anticipate or render obvious the combination of limitations including “the electronic circuitry including a first region doped with a first conductivity type and a second region doped with a second conductivity type on a first face of the semiconductor substrate; … conductive contacts extending through the insulating sheath and being electrically coupled to first region and the second region of the electronic circuitry, wherein the conductive contacts are electrically separated from the electrically-conductive layer by the semiconductor substrate ”, and in combination with the rest of limitations recited in claim 16.
Claims 2-7, 9-15, and 17-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828